FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                       November 25, 2019
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
 CHARLES PAYAN,

       Plaintiff - Appellant,

 v.                                                           No. 19-4017
                                                     (D.C. No. 2:15-CV-00905-RJS)
 UNITED PARCEL SERVICE; LISA                                    (D. Utah)
 CERQUEIRA; CAROLEE STREEPER,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, MATHESON, and McHUGH, Circuit Judges.
                 _________________________________

       In 2014, Charles Payan sued his employer, United Parcel Service (“UPS”), for

racial discrimination. While the lawsuit was pending, UPS began investigating Mr.

Payan for suspected timecard violations. The investigation revealed that he had

instructed his subordinates to alter their timecards. UPS disciplined Mr. Payan for

violating the company’s integrity policy and stripped him of his yearly raise and annual

stock distribution.




       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                            1
       Mr. Payan then filed a second lawsuit under 42 U.S.C. § 1981, alleging that UPS

had investigated and disciplined him in retaliation for his earlier lawsuit. The district

court granted summary judgment for UPS. Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm.

                                     I. BACKGROUND

       Before describing the factual and procedural background of this case, we provide a

brief overview of 42 U.S.C. § 1981 retaliation claims. We then discuss the events

leading to this appeal.

                          A. Title 42 U.S.C. § 1981 Retaliation Claims
       Title 42 U.S.C. § 1981 provides that “[a]ll persons within the jurisdiction of the

United States shall have the same right . . . to the full and equal benefit of all laws and

proceedings for the security of persons and property as is enjoyed by white citizens.”

42 U.S.C. § 1981(a). The Supreme Court has interpreted this statute to “prohibit[] not

only racial discrimination but also retaliation against those who oppose it.” Univ. of Tex.

Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 355 (2013) (citing CBOCS W., Inc. v. Humphries,

553 U.S. 442, 445 (2008)).

       “[A] plaintiff bringing a retaliation claim must establish that retaliation played a

part in the employment decision . . . .” Twigg v. Hawker Beechcraft Corp., 659 F.3d 987,

998 (10th Cir. 2011) (quotations omitted). The plaintiff “may choose to satisfy this

burden in two ways.” Id. (quotations omitted). First, a plaintiff may take the

“direct/‘mixed motives’ approach” by “directly show[ing] that retaliatory animus played


                                               2
a motivating part in the employment decision.” Id. (quotations omitted).1 Second, the

plaintiff “may instead rely on the three-part framework established in McDonnell

Douglas Corp. v. Green to prove retaliation indirectly.” Id. (citation omitted); see EEOC

v. C.R. England, Inc., 644 F.3d 1028, 1038 (10th Cir. 2011) (“If a plaintiff offers no

direct evidence of discrimination, which is often the case, the court applies the burden-

shifting analysis articulated by the Supreme Court in McDonnell Douglas Corp. v. Green

. . . .” (citation omitted)).

        Under the three-part McDonnell Douglas burden-shifting framework, the plaintiff

must first make out a prima facie case of retaliation by demonstrating “(1) that [s]he

engaged in protected opposition to discrimination, (2) that a reasonable employee would

have found the challenged action materially adverse, and (3) that a causal connection

existed between the protected activity and the materially adverse action.” Twigg, 659
F.3d at 998 (quoting Somoza v. Univ. of Denver, 513 F.3d 1206, 1212 (10th Cir. 2008)).

The burden then shifts to the employer to articulate a “legitimate, nonretaliatory reason




        1
        “In order to be direct, evidence must prove the existence of a fact in issue
without inference or presumption.” Jones v. United Parcel Serv., Inc., 502 F.3d 1176,
1188 n.6 (10th Cir. 2007) (quotations omitted). Such evidence could include an
employer’s facially discriminatory policy, see, e.g., Trans World Airlines, Inc. v.
Thurston, 469 U.S. 111, 121 (1985), or “oral or written statements on the part of a
defendant showing a discriminatory motivation,” Kendrick v. Penske Transp. Servs., Inc.,
220 F.3d 1220, 1225 (10th Cir. 2000).

                                             3
for its decision.” Id. If the employer provides this explanation, the burden shifts back to

the plaintiff to “show that the employer’s reason is merely a pretext for retaliation.” Id.2

       “So long as the plaintiff has presented evidence of pretext (by demonstrating that

the defendant’s proffered non-discriminatory reason is unworthy of belief) upon which a

jury could infer discriminatory motive, the case should go to trial.” Randle v. City of

Aurora, 69 F.3d 441, 453 (10th Cir. 1995). If the plaintiff cannot satisfy the pretext step

of this burden-shifting framework, the employer is entitled to summary judgment “even

though [the] plaintiff has established a prima facie case” of retaliation. Conner v.

Schnuck Mkts., Inc., 121 F.3d 1390, 1397 (10th Cir. 1997); see also Selenke v. Med.

Imaging of Colo., 248 F.3d 1249, 1260 (10th Cir. 2001); Anderson v. Coors Brewing Co.,

181 F.3d 1171, 1179 (10th Cir. 1999) (affirming grant of summary judgment for

employer where plaintiff established prima facie case of discrimination but could not

establish pretext).

                                 B. Factual Background
   Payan I
       Mr. Payan is a Hispanic man who has worked for UPS since 1991. In 2009,

Charles Martinez became Mr. Payan’s supervisor. Shortly after, Mr. Martinez conducted




       2
          The same burden-shifting framework applies to Title VII retaliation claims. See
Parker Excavating, Inc. v. Lafarge W., Inc., 863 F.3d 1213, 1220 (10th Cir. 2017)
(“When courts consider § 1981 retaliation claims, ‘the principles set forth in Title VII
retaliation cases apply with equal force . . . .’” (quoting Twigg, 659 F.3d at 998)).

                                              4
Mr. Payan’s semiannual quality performance review and rated him as “development

needed.” App. at 209.

       Mr. Payan felt Mr. Martinez was discriminating against him because of his race.

He complained to Human Resources (“HR”) and eventually filed a complaint with the

Equal Employment Opportunity Commission (“EEOC”). In 2014, the EEOC issued a

Right to Sue Notice. Mr. Payan then sued UPS and Mr. Martinez for racial

discrimination, retaliation, breach of contract, breach of the duty of good faith and fair

dealing, and violation of public policy (“Payan I”).

       UPS and Mr. Martinez moved for summary judgment. The district court granted

the motion and dismissed Mr. Payan’s claims. See id. at 158-79. Mr. Payan appealed,

and we affirmed. Payan v. United Parcel Serv., 905 F.3d 1162 (10th Cir. 2018).

   Payan II

       a. UPS timekeeping systems and policies

       UPS employees are responsible for logging their start, finish, and lunch break

times. UPS uses two systems to track employee hours: a Global Timecard System

(“GTS”) for delivery drivers and loaders, and a Personal Timecard Recording System

(“PTRS”) for hourly office workers. Once employees enter their hours into GTS and

PTRS, supervisors verify the entries.

       UPS employees are not supposed to work more than eight hours each day unless

they receive specific approval to do so. In addition, Department of Transportation

regulations require UPS drivers to take a 30-minute lunch break each day. See 49 C.F.R.

                                              5
§ 395.3. In his deposition, Mr. Payan confirmed that “making sure . . . drivers were

staying in compliance with the DOT rules [was] something that would have been under

[his] discretion and authority.” App. at 819. He also stated that failing to adhere to DOT

regulations could lead to “issues” and “exposure with unions and labor organizations.”

Id. at 821.

       b. GTS timecard investigation

              i. Mr. Payan’s new role and GTS timecard issues

       While Payan I was pending, Mr. Payan became a Business Manager in UPS’s

Wasatch Center. His responsibilities included ensuring drivers satisfied UPS’s time,

safety, and production requirements. He also oversaw several UPS supervisors.

       In late April 2015, UPS supervisor Jake Scott approached Division Manager

Joseph Braham to discuss a problem with driver timecards. Mr. Scott informed Mr.

Braham that a UPS driver, Shane Henschen, had complained that his timecards were

being altered to reflect lunch breaks he had not taken. Mr. Scott admitted he had

modified Mr. Henschen’s timecards but claimed Mr. Payan instructed him to do so.

       Soon after, Mr. Payan approached Mr. Braham to discuss the timecard issues.3

Mr. Payan testified that he “told [Mr. Braham] exactly what the problem was” and that


       3
         The parties offer different explanations of how Mr. Scott and Mr. Payan learned
about the timecard issues. According to UPS, Mr. Henschen first approached Mr. Scott,
who then relayed the information to Mr. Payan. See Aplee. Br. at 4-5. According to Mr.
Payan, Mr. Henschen approached him directly to express concern that Mr. Scott might be
altering his timecards. See App. at 807. Mr. Payan testified that he immediately
confronted Mr. Scott about the allegations, and that Mr. Scott admitted that he had been
changing timecards without permission. Id. Mr. Payan also claimed that he “asked [Mr.
                                              6
“[Mr. Scott] [was] changing time cards.” Id. at 813. Mr. Payan also informed Mr.

Braham that he “had the payroll adjustments ready to go and [was] more than happy to do

them.” Id.4

              ii. Mr. Braham’s GTS investigation

       After speaking with Mr. Payan and Mr. Scott, Mr. Braham began an investigation.

He reported the timecard problem to UPS’s operations and labor managers and asked Mr.

Scott to collect documentation of the altered timecards. He also began taking statements

from employees.

       Mr. Scott provided a written statement. In it, he claimed that in February 2015,

“[Mr. Payan] instructed [him] to adjust the timecards to reflect a 30 minute lunch, and to

do this for every driver that didn’t take a full lunch daily from that point forward.” Id. at

376. Mr. Scott also claimed that drivers had complained about their altered timecards, he

had reported the complaints to Mr. Payan, and Mr. Payan had responded, “[I]t will be

fine, don’t worry about it.” Id. at 377. Mr. Scott explained that after he reported the

timecard problem to Mr. Braham, Mr. Payan instructed the supervisors to tell Mr.



Scott] to get all the facts together” and to determine which drivers were affected, how
much time had been changed, and how much money UPS owed. Id.
       4
        UPS claims that Mr. Payan did not present “information about having . . . pay
adjustments . . . ready,” App. at 610, but simply asked Mr. Braham, “[W]hat do you want
me to do with these timecards[?],” id. at 611. Because Mr. Payan is the nonmoving
party, we construe this disputed fact in his favor. See Fassbender v. Correct Care Sols.,
LLC, 890 F.3d 875, 882 (10th Cir. 2018).



                                              7
Braham, “[T]here was a miscommunication between myself and the onroad team about

the procedure to adjust the lunches. And . . . there was a miscommunication between the

onroad supervisor and [Mr. Payan] to get drivers[’] signatures.” Id. at 378. Mr. Scott

also claimed that Mr. Payan told him, “Stick to [the] story and we will all be fine.” Id.

       Brad Williams, another UPS supervisor, also provided a written statement.

According to Mr. Williams, Mr. Payan instructed supervisors to look at a “daily report . .

. that would show . . . which drivers had not taken a lunch on the day prior” and to “add a

lunch to their time-card in GTS.” Id. at 380. Mr. Williams also stated that Mr. Payan

“ask[ed] about drivers[’] lunches everyday [sic], always emphasizing that they were to be

put in GTS ASAP.” Id. “[I]f [Mr. Scott] or I hadn’t corrected lunches,” Mr. Williams

described, “[Mr. Payan] would always tell us to be sure to get them in the system.” Id. at

381. At the end of his statement, Mr. Williams handwrote, “It is my understanding and

belief that any and all driver timecard edits done in [the] Wasatch Center during the

period of Feb[ruary]-April 2015 were done under the direct instruction of Wasatch Center

Manager, Chuck Payan.” Id.

       Supervisor Kendall Payne’s written statement recounted that during the

supervisors’ morning meeting, “[Mr. Payan asked] about timecard corrections and how

much we had gotten back.” Id. at 382. Mr. Payne stated he was later instructed “to

question the drivers who did not record taking lunch and to make a notation as to whether

they did or not. . . . The notes and paperwork were then to be put in a file in the




                                              8
sup[ervisors’] office as [a] record of any corrections that needed to be done or that

occurred.”5 Id.

       Supervisor Bryan Wilkinson’s written statement explained that in March 2015,

Mr. Payan “briefly mentioned, in our morning meeting, that [Mr. Scott] was going to

make changes to timecards to make sure drivers were coding out their full lunch.” Id. at

384. When Mr. Wilkinson “objected,” Mr. Payan responded “that every driver needed to

take a full 30 minute lunch and if they didn’t, [Mr. Scott] was going to correct them.” Id.

Mr. Wilkinson stated that when he learned about Mr. Henschen’s timecard concerns, he

approached Mr. Scott, who “affirmed” that he altered Mr. Henschen’s timecard and

admitted to changing “lots” of lunches. Id.

       Mr. Wilkinson stated he reported the problem to Mr. Payan, who “was seemingly

very non-concerned about the situation,” id. at 386, and “said don’t worry about it, we’ll

get them paid,” id. at 384. Mr. Wilkinson also said that after Mr. Payan spoke with Mr.

Braham, Mr. Payan informed the supervisors they “needed to talk about the situation,”

“get [their] story straight,” and “report that it was just a communication and process

problem,” and that “[they’d] be okay[] as long as [they stuck] to the story.” Id. at 386.

       Supervisor Doug Mason’s written statement explained that “[i]n March in a

morning planning meeting . . . it was mentioned that full lunches would be changed in the

driver timecards.” Id. at 387. Mr. Mason recalled Mr. Payan saying, “Don’t worry about



       5
           Mr. Payne’s written statement did not specify who gave him this instruction.

                                              9
it, we’ll be fine.” Id. Mr. Mason also stated that after Mr. Scott reported the timecard

problem to Mr. Braham, “[Mr. Payan] wanted to change the narrative to reflect more

communication on his part.” Id. He described, “On Friday morning[,] April 24th[,] . . .

[Mr. Payan] instructed us on his narrative[,] saying, ‘[Mr. Scott] simply didn’t report

back the details of the lunch report and the supervisors didn’t follow up with the drivers.’

He . . . told each of us to say ‘okay’ to his plan.” Id.

              iii. HR’s GTS investigation

       Mr. Braham reported the results of his preliminary investigation to HR, which

launched a formal investigation. HR assigned Lisa Cerqueira, an Employee Relations

Manager, to interview Mr. Payan and multiple UPS employees, including Mr. Scott, Mr.

Williams, Mr. Payne, and Mr. Mason.

       Ms. Cerqueira interviewed employees between May 26 and 28, 2015. During

these interviews, UPS employees corroborated their earlier written statements. For

example, Mr. Mason reiterated that Mr. Payan mentioned in a morning meeting that Mr.

Scott was changing timecards. He also reported that Mr. Payan instructed supervisors to

tell Mr. Braham that “there was a lack of communication.” Id. at 390. Mr. Scott likewise

echoed his earlier written statement that Mr. Payan specifically instructed him to alter

timecards to reflect lunch breaks. See id. at 397. He added, “I only started doing

[timecard changes] because [Mr. Payan] told me to do so.” Id. at 398. Mr. Scott

confirmed that Mr. Payan instructed the supervisors to “stick to [the] story” and added,

“[Mr. Payan] met with all of us and told us what we should say to [Mr. Braham]. He then

                                              10
pointed at each of us and said[,] ‘[O]kay?’ He did this with every person in the room.”

Id. at 399.

       In addition to the supervisors working under Mr. Payan, Ms. Cerqueira

interviewed several UPS business managers to determine how others in Mr. Payan’s role

handled timekeeping and lunch breaks. One business manager explained that every day

he reviewed a copy of the “‘No Lunch’ report” and instructed supervisors to speak with

any drivers who skipped lunch. Id. at 413. The business manager stated, “We would not

make a change to a driver’s timecard without the driver’s approval. I would be surprised

if any of the other manager’s [sic] did anything different.” Id.

       Another business manager explained that he received a daily email report of the

drivers who had not taken a lunch break. Id. at 414. Though “[i]t [had] been a long time

since [he] physically audited [a driver’s timecard],” he explained that “[i]f a driver did

not take a lunch[,] [he] would print off the driver’s timecard[,] [h]ighlight there was no

lunch[,] [and] [f]ollow up with the driver.” Id.

       A third business manager, Cindy Holcomb, admitted that she previously instructed

her supervisors to enter in a lunch for drivers who did not take the required break but

said, “The next morning we would review this . . . and [emphasize] that [the supervisors]

needed to follow up with the driver to validate the correction was correct.” Id. at 415.

She also stated that she had changed her process: “[N]ow . . . I print the no lunch report

and give it to the sup[ervisors] on the days we have an exception. The sup[ervisor] will




                                             11
go to the driver and get the exact time they took the lunch and have them sign [it as]

being corrected and then we file it.” Id.

       Finally, Ms. Cerqueira spoke with Mr. Payan, who insisted he “did not instruct

anyone to change timecards.” Id. at 407. Mr. Payan instead attributed the timecard

problems to a “[b]reakdown in communication.” Id. at 405. He denied coaching

members of his management team on how to respond to Mr. Braham and claimed he

never instructed employees to “[s]tick to the story.” Id. at 408.

       c. PTRS timecard investigation

       In June 2015, one of Mr. Payan’s employees told another business manager that

she underreported hours to avoid overtime. The employee also admitted she kept track of

her extra time because she expected “she would be given a day off later to help

compensate her.” Id. at 419. The business manager reported the problem to HR

Operations Manager Darren Moore, who began a formal investigation. Mr. Moore

instructed another HR employee to collect and review the relevant PTRS worksheets.

This review revealed that at least five employees worked overtime they did not record. It

also showed that Mr. Payan edited two employees’ timecards “to adjust what was

originally input by [the] employee[s].” Id. at 420; see also id. at 421-38.

       Mr. Moore instructed Mindi Justet, an HR supervisor, to interview witnesses.

During these interviews, one employee explained that “[Mr.] Payan told [her] if [she]

went over hours [she] could take off hours on [a] different day.” Id. at 441. Another

employee explained that he noticed an alteration on his timecard, confronted Mr. Payan,

                                             12
and “was told he [could] leave early on a different day.” Id. at 445. The employee stated

that “[Mr. Payan] [had] told him to code 8 hours and the remainder hours on another

day.” Id. at 446. The employee also told Ms. Justet that Mr. Payan altered his timecard

while he was on vacation and that “[t]his ha[d] been a practice from the beginning of his

career.” Id.

       d. July 2015 discipline

       Mr. Braham and Ms. Cerqueira sent Mr. Moore copies of the employee statements

and interview notes from their GTS investigation. Ms. Cerqueira also sent a typed

summary of her findings.6 After reviewing these files, Mr. Moore “determined that [Mr.

Payan] had violated UPS policy and that discipline was warranted, including loss of pay

and stock.” Id. at 548. Mr. Moore decided to defer discipline until after the PTRS

investigation concluded, but he discussed his decision with Ken Cherry, the District

President, and received approval for the disciplinary action.

       Soon after, Mr. Moore received the documents and interviews from the PTRS

investigation. After reviewing these files, Mr. Moore instructed Carolee Streeper, the




       6
         Mr. Payan claims that “[d]espite her past practice of creating a summary of her
investigation[s],” Ms. Cerqueira “did not complete [an executive summary] for the
investigation into Mr. Payan,” Aplt. Br. at 16, but a copy of Ms. Cerqueira’s summary
email is included in the record, see App. at 1064. Because Mr. Payan’s statement is
“blatantly contradicted by the record,” Scott v. Harris, 550 U.S. 372, 380 (2007), we do
not accept his assertion that Ms. Cerqueira did not create an executive summary for her
investigation.

                                            13
Utah Area HR manager, to document the findings from the GTS and PTRS

investigations, write a disciplinary notice, and deliver it to Mr. Payan. The notice read:

                     The investigation surrounding the timecard integrity
              violation has concluded. The investigation found the actions
              directed by Chuck Payan, Wasatch Business Manager,
              violated the integrity policy. Specifically, his actions were
              improper in timecard preparedness and adjustments.

                      It is the responsibility of business manager Chuck
              Payan to maintain control of all tasks, policies, procedures,
              performance and methods of conducting business within the
              Wasatch package center and any other area within Mr.
              Payan’s responsibility. Additionally, Mr. Payan is
              responsible for the effective communication of these
              responsibilities to his management team and understands that
              he must provide appropriate direction to his team to maintain
              integrity of all processes and procedures. If Mr. Payan does
              not have a clear understanding of any directive, policy or
              procedure he must bring it to the attention of his direct
              manager to ensure appropriate comprehension.

Id. at 472. The notice also included a copy of the UPS integrity policy and explained that

“[a]s a result of violating the integrity policy, Mr. Payan will not receive a raise nor will

he receive [stock] for 2015 payable in 2016. In the event there are no further incidents . .

. reinstatement of his raise and/or [stock] may be considered.” Id.

       On July 21, 2015, Mr. Braham and Ms. Streeper met with Mr. Payan to deliver the

disciplinary notice. They made clear that Mr. Payan was being disciplined for both GTS

and PTRS timecard issues, see id. at 795, and because his “production numbers and

safety numbers [weren’t] where they should be,” id. at 795-96.




                                              14
       UPS also disciplined Mr. Scott by requiring him to “re-certif[y] in both PTRS

guidelines . . . as well as GTS guidelines, on the proper recording of lunches and proper

recording of time.” Id. at 726.

       e. UPS’s justifications for Mr. Payan’s discipline

       Throughout discovery, UPS maintained, consistent with the disciplinary notice

and meeting, that it disciplined Mr. Payan for his timecard violations. For example, when

asked in an interrogatory to “[d]escribe the circumstances that were the impetus for Mr.

Payan being investigated and ultimately disciplined in 2015,” id. at 360, UPS responded

with a lengthy explanation of the GTS and PTRS issues. UPS also explained “[i]t is

contrary to UPS’s integrity policy for supervisors or managers to change the GTS or

PTRS time entry for any of their employees without the employees’ permission,” and that

“pursuant to UPS policy[,] supervisors and managers are prohibited from permitting

employees to under-report their hours, or to permit additional time off, discretionary days

or additional vacation days in lieu of accurate time recording.” Id. at 361.

       UPS also emphasized Mr. Payan’s timecard violations during its 30(b)(6)

deposition. When Mr. Payan’s counsel asked why the disciplinary notice did not contain

“specifics as to what he had done wrong,” UPS said, “Because it all rolled up [in]to the

same issue. The issue was an integrity violation.” Id. at 759. Mr. Payan’s counsel asked

“[w]hat UPS [meant] by that,” to which UPS responded:

              It was found that he was directing Jake Scott and Brad
              Williams to make these timecard entries. That’s number one,
              which is against policy, because [UPS] . . . did not have
              authorization to change those timecards. It was also found
                                            15
              . . . through multiple witnesses, that he, [in] a meeting
              afterwards, when confronted, . . . told his supervisors to
              influence their testimony to say that it was a communication
              problem. So this is in violation of the integrity policy, for
              trying to cover up the facts.

Id. at 609.

       UPS acknowledged that Mr. Payan’s disciplinary notice was brief but explained

this was because “the decision makers didn’t feel it was necessary to point out every

single infraction.” Id. at 759. It added, “[W]hat’s documented in [the disciplinary notice]

is the umbrella of integrity . . . . So ultimately, the basis for the decision . . . was because

of his violation of the integrity policy, which it states in there.” Id.

                                 C. Procedural Background
       In December 2015, Mr. Payan sued UPS, Ms. Cerqueira, and Ms. Streeper

(collectively, “UPS”) for retaliation in violation of 42 U.S.C. § 1981, alleging the 2015

investigation and disciplinary decision were “retaliation for [his] engaging in protected

activity by suing UPS [in Payan I].” Id. at 16. He also brought claims for breach of

contract and breach of the duty of good faith and fair dealing.

       UPS moved for summary judgment, arguing that (1) the claim-splitting doctrine

precluded Mr. Payan’s claims, (2) Mr. Payan could not establish a prima facie case of

retaliation, and (3) Mr. Payan could not establish pretext. The district court found that

the claim-splitting doctrine did not apply and that Mr. Payan had established a prima

facie case of retaliation. But it found that Mr. Payan could not “shoulder his burden [to




                                               16
show pretext] under the third prong of the McDonnell Douglass [sic] burden shifting

test.” Id. at 1305.

       In reaching this conclusion, the district court addressed “four arguments that [Mr.

Payan] maintain[ed] support[ed] a finding of pretext.” Id. at 1300. First, the court

rejected Mr. Payan’s assertion that “the absence of an executive summary and the use of

handwritten interview notes instead of audio recordings” demonstrated that “UPS’s

investigations [were] a sham.” Id. The court found that the lack of an executive

summary was “immaterial in light of [UPS’s] otherwise thorough and detailed

investigation.” Id. It also noted that “Mr. Payan fail[ed] to come forward with . . . any

legal requirement that the interviews be tape recorded” and “cite[d] no authority for the

proposition that failure to record as part of an employment investigation provides an

inference for pretext.” Id. at 1301.

       Second, the court rejected Mr. Payan’s argument that UPS offered changing

explanations for its disciplinary decision. The court acknowledged that UPS “initially

explained it was disciplining Mr. Payan for his violation of [the] integrity policy” but

“later added as an additional explanation [Mr.] Payan’s improper interference with the

[timecard] investigation.” Id. But it found that the two explanations were “tightly

interwoven and interrelated” and were “both . . . consistent with [UPS’s] investigative

findings.” Id. at 1302. It further noted that the explanations “reasonably supported only

two inferences[:] either UPS disciplined [Mr.] Payan for . . . his improper alteration of

drivers’ timecards; or . . . for . . . his improper alteration of timecards compounded by . . .

                                              17
his interference with UPS’s investigation into that conduct.” Id. It concluded that any

“apparent inconsistency [could not] reasonably support the inference that both the initial

justification . . . and the more complete explanation . . . were false.” Id.

       Third, the court rejected Mr. Payan’s argument that “he was treated differently

than others who were disciplined less harshly for timecard policy violations.” Id. at

1303. It found “the record [did] not establish that [any other UPS employee] violated

work rules of comparable seriousness.” Id. at 1304. It also concluded “Mr. Payan failed

. . . to provide the type and quality of evidence necessary to allow the [c]ourt to

adequately support an inference that any . . . other . . . employees were truly similarly

situated.” Id.

       Fourth, the court rejected Mr. Payan’s assertion that “the temporal proximity

between . . . Payan I and UPS’s employment action shows pretext,” noting that “temporal

proximity standing alone is insufficient to show a triable issue of fact concerning

[pretext].” Id. at 1305.

       Because it found Mr. Payan’s four pretext arguments unpersuasive, the district

court concluded he “failed to shoulder his burden [to show pretext] under the third prong

of the McDonnell Douglass [sic] burden shifting test.” Id. Accordingly, it granted

summary judgment for UPS on the § 1981 retaliation claim.7




       7
           The court dismissed Mr. Payan’s remaining contract-based claims as precluded.

                                              18
                                     II. DISCUSSION

       This appeal presents a single issue: whether the district court correctly granted

summary judgment for UPS on Mr. Payan’s § 1981 retaliation claim. We affirm because

we agree that Mr. Payan has not carried his burden to show UPS’s stated reasons for

discipline were pretextual.8

                                  A. Standard of Review
       “We review summary judgment determinations de novo, applying the same

standard as the district court.” Smothers v. Solvay Chem., Inc., 740 F.3d 530, 538 (10th

Cir. 2014). “We view the evidence in the light most favorable to, and draw all reasonable

inferences in favor of, the nonmoving party.” Fassbender v. Correct Care Sols., LLC,

890 F.3d 875, 882 (10th Cir. 2018). But “[w]hen opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no reasonable jury




       8
         In its reply brief, UPS urges us to affirm on the alternative ground that Mr.
Payan’s lawsuit is barred by the claim-splitting doctrine. Because the district court’s
judgment was favorable to UPS, UPS did not need to raise this argument in a cross-
appeal. See United Fire & Cas. Co. v. Boulder Plaza Residential, LLC, 633 F.3d 951,
958 (10th Cir. 2011) (cross-appeal not necessary when appellee urges alternative ground
to affirm); see also El Paso Nat. Gas Co. v. Neztsosie, 526 U.S. 473, 479 (1999) (cross-
appeal not required when appellee “urge[s] in support of a decree any matter appearing in
the record”); Reynolds v. Am. Nat’l Red Cross, 701 F.3d 143, 155 (4th Cir. 2012) (“A
cross-appeal is unnecessary where an appellee seeks nothing more than to preserve a
judgment in its favor.” (alterations and quotations omitted)); Nat’l Union Fire Ins. Co. of
Pittsburgh, Pa. v. W. Lake Acad., 548 F.3d 8, 23 (1st Cir. 2008) (“A cross-appeal is
generally not proper . . . when the ultimate judgment is favorable to the party cross-
appealing.”). We do not address the claim-splitting argument because we choose to
affirm on the same ground on which the district court granted summary judgment.

                                             19
could believe it,” we do “not adopt that version of the facts.” Scott v. Harris, 550 U.S.
372, 380 (2007).

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). “A fact is material if, under the governing law, it could

have an effect on the outcome of the lawsuit.” Smothers, 740 F.3d at 538 (quotations

omitted). “A dispute over a material fact is genuine if a rational jury could find in favor

of the nonmoving party on the evidence presented.” Id. (quotations omitted).

                              B. Legal Background – Pretext

       This case requires us to apply the McDonnell Douglas burden-shifting framework

described above. The parties do not dispute that Mr. Payan carried his initial burden to

establish a prima facie case of retaliation. See Twigg, 659 F.3d at 998 (“[T]he plaintiff

must first make out a prima facie case of retaliation . . . .”). They also do not dispute that

UPS articulated a “legitimate, nonretaliatory reason” for its disciplinary decision. Id.

Accordingly, “[t]he basis for this appeal is the district court’s determination that [Mr.]

Payan did not provide evidence of pretext sufficient to send his claims to a jury.” Aplt.

Br. at 35; see also Aplee. Br. at 30 (noting that Mr. Payan challenges only the district

court’s determination that he did not demonstrate pretext).




                                              20
       The following provides an overview of the pretext step of the McDonnell Douglas

analysis and describes three ways a plaintiff can establish pretext:9 (1) inconsistent or

implausible explanations for discipline, (2) deviation from company policy or protocol,

and (3) disparate treatment of similarly-situated employees.10

   Pretext, Generally

       “A plaintiff may show pretext by demonstrating the proffered reason is factually

false, or that discrimination was a primary factor in the employer’s decision.” DePaula


       9
         These are not the only ways a plaintiff can demonstrate pretext. See
Swackhammer v. Sprint/United Mgmt. Co., 493 F.3d 1160, 1168 (10th Cir. 2007) (“A
plaintiff may not be forced to pursue any particular means of demonstrating that a
defendant’s stated reasons are pretextual.” (brackets and quotations omitted)). We focus
on these three categories because Mr. Payan relies on them for his pretext arguments.
       10
          On appeal, Mr. Payan argues that UPS demonstrated pretext by (1) providing
inconsistent explanations for his discipline, (2) acting in bad faith, and (3) treating him
differently than similarly-situated employees. See Aplt. Br. at 35-47. The term “bad
faith” does not often appear in § 1981 cases. When it does, it is used as an umbrella term
or synonym for pretext. See, e.g., Piercy v. Maketa, 480 F.3d 1192, 1201 (10th Cir.
2007) (discussing the quantum of proof “that must be shown for a trier of fact in a
discrimination claim to reasonably infer that an employer is acting in bad faith to cover
up a discriminatory purpose”); Rivera v. City & Cty. of Denver, 365 F.3d 912, 924-25
(10th Cir. 2004) (quotations omitted) (noting that a finding of pretext is not warranted
where an employer “honestly believed those reasons and acted in good faith upon those
beliefs”).
       Because bad faith is not a specific type of pretext, we do not provide separate legal
background for Mr. Payan’s bad faith arguments. Instead, we focus on the conduct he
discusses to suggest that UPS acted in bad faith. He first argues that various employees
demonstrated bad faith by investigating him even though they lacked plausible grounds to
do so. See Aplt. Br. at 41-43. We address this argument alongside his allegations that
UPS offered inconsistent or implausible explanations for his discipline. Mr. Payan also
argues UPS demonstrated bad faith by “engag[ing] in procedural irregularities” and
deviating from its company policies. Id. at 44. We address this argument in our
discussion of UPS’s alleged deviations from company policy and protocol.

                                             21
v. Easter Seals El Mirador, 859 F.3d 957, 970 (10th Cir. 2017) (quotations omitted).

Often this is accomplished by “demonstrating such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate

reasons for its action[s] that a reasonable factfinder could rationally find them unworthy

of credence and hence infer that the employer did not act for the asserted non-

discriminatory reasons.” Anderson, 181 F.3d at 1179 (quotations omitted). “Mere

conjecture that the employer’s explanation is pretext is insufficient to defeat summary

judgment.” Id.

       When assessing pretext, “we must consider the evidence of pretext in its totality.”

Fassbender, 890 F.3d at 884. In doing so, “we examine the facts as they appear to the

person making the decision and do not look to the plaintiff’s subjective evaluation of the

situation.” DePaula, 859 F.3d at 971 (quotations omitted); see also Selenke, 248 F.3d at

1261 (“[W]e examine the facts ‘as they appear to the person making the decision to

terminate [the] plaintiff.’” (quotations omitted)); Shorter v. ICG Holdings, Inc., 188 F.3d
1204, 1209 (10th Cir. 1999) (courts should look to the manager’s perception of the

employee’s performance, not plaintiff’s subjective self-evaluation), overruled on other

grounds by Desert Palace, Inc. v. Costa, 539 U.S. 90, 98-102 (2003). “Instead of asking

whether the employer’s reasons were ‘wise, fair[,] or correct,’ the relevant inquiry is

whether the employer ‘honestly believed those reasons and acted in good faith upon those

beliefs.’” DePaula, 859 F.3d at 971 (quoting Swackhammer, 493 F.3d at 1170); see also

Rivera, 365 F.3d at 924-25; Selenke, 248 F.3d at 1261.

                                             22
   Inconsistent or Implausible Explanations for Discipline

       A plaintiff can establish pretext by showing that an employer was “inconsistent in

the reasons it provided for the [employment decision].” Whittington v. Nordam Grp.,

Inc., 429 F.3d 986, 994 (10th Cir. 2005); see also Plotke v. White, 405 F.3d 1092, 1104

(10th Cir. 2005) (holding that “the conflicting evidence regarding the reasons [an

employer] decided to fire [an employee] raise credibility issues for the fact finder”);

Perfetti v. First Nat’l Bank of Chi., 950 F.2d 449, 456 (7th Cir. 1991) (finding of pretext

warranted “[i]f at the time of the adverse employment decision the decision-maker gave

one reason, but at the time of the trial gave a different reason which was unsupported by

the documentary evidence”). “Such inconsistencies include abandoning explanations that

the employer previously asserted.” Fassbender, 890 F.3d at 887.

       “On the other hand, there is no support for a finding of pretext if the employer

does not give inconsistent reasons, but instead merely elaborates on the initial

justification for termination.” Matthews v. Euronet Worldwide, Inc., 271 F. App’x 770,

773-74 (10th Cir. 2008) (unpublished)11; see also Standard v. A.B.E.L. Servs., Inc., 161
F.3d 1318, 1332 (11th Cir. 1998) (finding no pretext where employer elaborated on, but

did not change, the justifications for its employment decisions); Perfetti, 950 F.2d at 456

(same).


       11
          Although not precedential, we find the reasoning of this and other unpublished
opinions cited in this order and judgment instructive. See 10th Cir. R. 32.1
(“Unpublished decisions are not precedential, but may be cited for their persuasive
value.”); see also Fed. R. App. P. 32.1.

                                             23
   Deviation From Company Policy or Protocol

       “A plaintiff may . . . show pretext by demonstrating the defendant acted contrary

to a written company policy, an unwritten company policy, or a company practice when

making the adverse employment decision affecting the plaintiff.” DePaula, 859 F.3d at

970 (quotations omitted). This showing “requires evidence of not just any procedural

shortfall, but of a ‘disturbing procedural irregularity.’” Cooper v. Wal-Mart Stores, Inc.,

296 F. App’x 686, 696 (10th Cir. 2008) (unpublished) (quoting Timmerman v. U.S. Bank,

N.A., 483 F.3d 1106, 1122 (10th Cir. 2007)). “The mere fact that an employer failed to

follow its own internal procedures does not necessarily suggest that the substantive

reasons given by the employer for its employment decision were pretextual.” Berry v.

T-Mobile USA, Inc., 490 F.3d 1211, 1222 (10th Cir. 2007) (alterations and quotations

omitted). “[R]ather, the employee must present evidence that the employer believed that

a relevant company policy existed, and chose to deviate from the policy in spite of that

belief.” DePaula, 859 F.3d at 976 n.25 (quotations omitted); see also id. at 976-77

(finding no disturbing procedural irregularities when a plaintiff could not identify any

applicable procedure that the employer violated).

   Disparate Treatment of Similarly-Situated Employees

       “A plaintiff may show pretext by providing evidence that he was treated

differently from other similarly-situated, nonprotected employees who violated work

rules of comparable seriousness.” Smothers, 740 F.3d at 540 (alterations omitted)

(quoting Kendrick, 220 F.3d at 1232). “[A]t summary judgment, the court must

                                            24
determine whether plaintiff has adduced enough evidence to support a finding that the

other employee and plaintiff were sufficiently similarly situated to support an inference

of discrimination.” Riggs v. AirTran Airways, Inc., 497 F.3d 1108, 1117 (10th Cir. 2007)

(alterations and quotations omitted).

       “To be ‘similarly situated’ to the plaintiff, the other employee must ‘share the

same supervisor’ or decision maker.” Smothers, 740 F.3d at 540 (quoting EEOC v. BCI

Coca-Cola Bottling Co. of L.A., 450 F.3d 476, 489 (10th Cir. 2006)); see also Aramburu

v. Boeing Co., 112 F.3d 1398, 1404 (10th Cir. 1997) (quotations omitted) (“Similarly

situated employees are those who deal with the same supervisor and are subject to the

same standards governing performance evaluation and discipline.”). In addition,

“employees who are similarly situated must have been disciplined for conduct of

comparable seriousness.” McGowan v. City of Eufala, 472 F.3d 736, 745 (10th Cir.

2006) (quotations omitted).

                                        C. Analysis

       Mr. Payan alleges that UPS demonstrated pretext by (1) offering inconsistent or

implausible justifications for his discipline, (2) deviating from company policy and

protocol, and (3) failing to discipline similarly-situated employees. Taking this evidence

“in its totality,” Fassbender, 890 F.3d at 884, and “examin[ing] the facts as they

appear[ed] to [UPS],” DePaula, 859 F.3d at 971, we conclude Mr. Payan has not carried

his McDonnell Douglas burden to show that UPS’s basis for discipline was pretextual.

We therefore affirm the district court’s summary judgment for UPS.

                                            25
   No Inconsistent Justifications for Discipline

       Mr. Payan argues UPS demonstrated pretext by offering vague and inconsistent

justifications for his discipline. His arguments are not persuasive.

       UPS gave a clear explanation for its disciplinary decision. Mr. Payan’s

disciplinary notice stated that he violated the company’s integrity policy. It also specified

that his “actions were improper in timecard preparedness and adjustments.” App. at 472.

Though brief, this explanation was not vague. It specified exactly which policy Mr.

Payan violated and described his offending conduct.

       Further, UPS never disclaimed or abandoned its initial explanation. See

Fassbender, 890 F.3d at 888 (finding pretext where employer “abandoned its original

explanations [for discipline] in favor of one [that was] harder to assail”); Whittington, 429
F.3d at 994 (finding pretext where employer “asserted rationales . . . that were later

affirmatively disclaimed . . . or abandoned in the face of contrary testimony”). Rather,

UPS consistently asserted that it disciplined Mr. Payan for violating company timecard

practices. UPS did, during discovery, reference Mr. Payan’s attempts to influence

witnesses and “cover up the facts,” App. at 609, but it did not “provide[] [this detail] as a

new reason for the [discipline],” Standard, 161 F.3d at 1332. Instead, it described Mr.

Payan’s interactions with witnesses to “elaborat[e]” on his timecard policy violations. Id.

“Such explanation of a general reason is insufficient to show pretext.” Id.

       In sum, UPS clearly identified the reason for its disciplinary decision. And though

it later provided additional detail about its basis for discipline, it did not abandon its

                                              26
initial justification. Mr. Payan thus cannot show that “[UPS’s] proffered reason [for

discipline] was so inconsistent, implausible, incoherent, or contradictory that it is

unworthy of belief.” Foster v. Mountain Coal Co., LLC, 830 F.3d 1178, 1194 (10th Cir.

2016) (quotations omitted).

   No Disturbing Procedural Irregularities

       Mr. Payan also argues UPS did not provide an executive summary of its

investigatory findings, did not interview him about the PTRS issues, and “directed a

written disciplinary action that provides no specifics as to what [he] did wrong, contrary

to UPS’[s] policy.” Aplt. Br. at 44. He claims these “procedural irregularities” are

“suspect” and demonstrate pretext. Id. Again, his arguments are unpersuasive.

       To establish pretext, Mr. Payan must show “evidence of not just any procedural

shortfall, but of a disturbing procedural irregularity.” Cooper, 296 F. App’x at 696

(quotations omitted). He must also “present evidence that the employer believed that a

relevant company policy existed, and chose to deviate from the policy in spite of that

belief.” DePaula, 859 F.3d at 976 n.25. Mr. Payan has not done this. He has not

identified any policy requiring UPS to interview him, and he has not shown that UPS

policy mandates a detailed disciplinary notice. See Riggs, 497 F.3d at 1119 (no

disturbing procedural irregularity where employee provided no evidence that the

employer “ha[d] a written policy against terminating an employee without seeking their

response to a complaint”); Cooper, 296 F. App’x at 696 (no disturbing procedural

irregularity where plaintiff could not “identify any policy, written or unwritten, that

                                             27
required [the employer] to interview more or different witnesses”). And aside from

UPS’s deposition testimony that it created executive summary reports for some previous

investigations, see App. at 597-98, Mr. Payan has not shown that UPS has a formal

policy or procedure requiring executive summaries.

       Because Mr. Payan has not shown “that [UPS] acted contrary to a written

company policy, an unwritten company policy, or a company practice when making the

adverse employment decision,” DePaula, 859 F.3d at 970 (quotations omitted), his

allegations of procedural irregularities do not support a finding of pretext, see

Timmerman, 483 F.3d at 1122.

   No Disparate Treatment of Similarly-Situated Employees

       Finally, Mr. Payan argues UPS demonstrated pretext by treating him differently

than similarly-situated employees. This argument is also unpersuasive.

       Mr. Payan identifies six UPS employees—Cindy Holcomb, Amy Dillon, Ron

Guevarra, Chris Fast, Chad Meier, and Paul Kurtzeborn—as those who “were not

disciplined for doing exactly what [he] was accused of.” Aplt. Br. at 46. But he has not

shown that any of these employees were similarly situated.

       “To be similarly situated,” these other employees must, at the very least, have

“share[d] the same supervisor or decision maker” as Mr. Payan. Smothers, 740 F.3d at

540 (quotations omitted). Mr. Payan’s decision maker was Mr. Moore. But Mr. Payan




                                             28
has not shown that Mr. Moore acted as the decision maker for Ms. Dillon, Mr. Guevarra,

or Mr. Meier.12 These employees cannot support Mr. Payan’s pretext allegations.

       Mr. Payan has not shown that any of the remaining three employees engaged in

conduct as egregious as his own. See McGowan, 472 F.3d at 745 (“[E]mployees who are

similarly situated must have been disciplined for conduct of comparable seriousness.”).

For instance, the record does not show that Mr. Fast personally directed employees to

alter time cards, see App. at 1111-12, whereas several supervisors testified that Mr.

Payan instructed them to do so. And though Ms. Holcomb instructed supervisors to enter

breaks for drivers who did not log the required lunch period, she reviewed any alterations

and instructed supervisors to follow up with drivers “to validate the correction was

correct.” Id. at 415. Mr. Payan, by contrast, instructed supervisors to falsify timecards

without verifying the alterations or confirming that the added lunch time was accurate.

The record also does not show that Mr. Kurtzeborn, Mr. Fast, or Ms. Holcomb ever

attempted to influence how other employees spoke to investigators about their timecard

practices, but Mr. Payan directed his subordinates to conceal his timecard alterations and

“stick to [the] story.” Id. at 378, 399.




       12
          When the district court asked about the decision maker for “the other employees
that [Mr. Payan] reference[d] for comparison,” App. at 1218, his attorney admitted, “I
don’t know that we have the actual decisionmaker,” id. at 1219. The record, however,
shows that Mr. Moore disciplined Mr. Kurtzeborn. See id. at 93. Because Ms. Holcomb
and Mr. Fast reported to the same division manager as Mr. Payan, they, too, were likely
subject to Mr. Moore’s discipline. See id. at 1218-19.

                                            29
       “[A]t summary judgment, the court must determine whether plaintiff has adduced

enough evidence to support a finding that the other employee and plaintiff were

sufficiently similarly situated to support an inference of discrimination.” Riggs, 497 F.3d

at 1117 (quotations omitted). Here, the allegedly similar employees Mr. Payan identifies

were not subject to the same decision maker or did not commit conduct as egregious as

his timecard violations. Mr. Payan has thus failed to show that UPS treated similarly-

situated employees differently.

                                         *   *    *   *

       When assessing a contention of pretext at summary judgment, “we must consider

the evidence . . . in its totality,” Fassbender, 890 F.3d at 884, and “examine the facts as

they appear to the person making the decision,” DePaula, 859 F.3d at 971. Although we

must “view the evidence in the light most favorable to, and draw all reasonable

inferences in favor of, the nonmoving party,” Fassbender 890 F.3d at 882, the totality of

the evidence here reveals that UPS offered consistent justifications for its disciplinary

decision, did not commit disturbing procedural irregularities, and did not treat Mr. Payan

differently from similarly-situated employees. There is no evidence to suggest that

UPS’s “proffered reason [was] factually false,” DePaula, 859 F.3d at 970, or “unworthy

of belief,” Randle, 69 F.3d at 453. Because of this, Mr. Payan cannot carry his burden of

showing that UPS’s stated reasons for discipline were pretextual. The district court did

not err in granting summary judgment for UPS.




                                             30
                                III.   CONCLUSION

       For the foregoing reasons, we affirm the district court’s summary judgment for

UPS.


                                            Entered for the Court


                                            Scott M. Matheson, Jr.
                                            Circuit Judge




                                           31